UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1558


NATHANIEL M. COSTLEY, SR.,

                Plaintiff - Appellant,

          v.

ERIC K. SHINSEKI, U.S. Department of Veterans Affairs; LISA
DOYLE; MELISSA STARINSKY, Academy; HAROLD MCALDUFF, Price
Waterhouse Cooper; DANIEL JACOBS, The Federal Marketing Group,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:10-cv-03122-JKB)


Submitted:   October 13, 2011              Decided:   October 17, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel M. Costley, Sr., Appellant Pro Se.      Joseph Ronald
Baldwin, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland; Amy Bess, VEDDER PRICE, PC, Washington, D.C.; Geoffrey
P. Gitner, LAW OFFICES OF GEOFFREY P. GITNER, Washington, D.C.,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Nathaniel       M.    Costley,    Sr.,    appeals    the     district

court’s orders granting judgment in favor of Defendants in his

employment discrimination action.           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.              Costley v. Shinseki, No.

1:10-cv-03122-JKB (D. Md. Feb. 7 & May 6, 2011).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before    the    court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2